Citation Nr: 0706483	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-13 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the adjusted 
delimiting date of March 4, 2004, to include the propriety of 
the establishment of this computed date. 

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 9, 1968 to April 29, 
1971, and from October 31, 1978 to December 31, 1995.  

This matter comes before the Board of Veterans' Appeals' 
(Board) on appeal of a March 2004 decision of the Muskogee, 
Oklahoma, regional office (RO) of the Department of Veterans 
Affairs (VA).  

At this juncture, the Board observes that the veteran states 
in his substantive appeal that he has never received payment 
for the benefits that were approved for the period from March 
2, 2004 to March 4, 2004.  The Board refers this matter to 
the RO for consideration. 


FINDINGS OF FACT

1.  The veteran served on active duty from May 9, 1968 to 
April 29, 1971, and from October 31, 1978 to December 31, 
1995.

2.  Ten years from the date of the veteran's discharge from 
his last period of active service would have been January 1, 
2006 if he was continuously on active duty between January 1, 
1977, and June 30, 1985.

3.  The veteran's delimiting date is reduced by the 668 days 
he was not on active duty between January 1, 1977, and June 
30, 1985.

4.  The computed delimiting date is March 4, 2004.

5.  The veteran was not prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct. 


CONCLUSION OF LAW

The veteran's delimiting date for Chapter 30, Title 38, 
United States Code, educational assistance benefits was 
properly adjusted to March 4, 2004.  38 U.S.C.A. §§ 3031, 
3033 (West 2002 & Supp. 2006); 38 C.F.R. §§ 21.7050, 21.7051, 
21.7142 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  These include 
claims that turn on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  

The current issue turns on statutory interpretation.  See 
Smith, supra.  Because the law, and not the evidence, is 
dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  Further, there is no evidentiary 
development to be undertaken.  The pertinent service date 
information is of record. As such, no further action is 
required pursuant to the VCAA.

Moreover, the provisions of the VCAA only apply to claims 
under Chapter 51, of 38 U.S.C.A.  Sims v. Nicholson, 19 Vet 
App 453 (2006).  This case involves benefits claimed under 
Chapter 30 rather than 51.

The veteran had active service from May 9, 1968 to April 29, 
1971, and from October 31, 1978 to December 31, 1995.  

At this juncture, the Board notes that the dates of the 
veteran's initial service as listed on his online application 
are from February 8, 1968 to May 31, 1971.  This conflicts 
with the May 9, 1968 to April 29, 1971 dates provided by the 
Department of Defense.  The Board notes that this discharge 
date was included in the March 2006 statement of the case, 
and that it was not disputed by the veteran in his 
substantive appeal.  Nevertheless, given that both of the 
discharge dates are prior to January 1, 1977, further 
development to determine which of these is correct is not 
required, as the use of either date would not change the 
outcome of this decision. 

The veteran contends that he is entitled to Chapter 30 
benefits to cover the entire cost of a training course that 
began on March 2, 2004 and ended on March 15, 2004.  The 
veteran states that he was informed by the RO that he had 22 
months of eligibility remaining when he enquired about the 
training course in January 2004 and again in February 2004.  
He notes that he was not informed of the March 4, 2004 
delimiting date until near the end of the training course, at 
which point the course was almost completed and he was 
already responsible for the cost.  The veteran argues that he 
was then told by the RO that payment would be made because 
the course started before the delimiting date.  Finally, the 
veteran argues that the delimiting date is computed 
incorrectly because it failed to consider that he had twice 
had two week periods of active duty for training in 1977 and 
1978, and that he should receive credit for these periods. 

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he first entered on active 
duty as a member of the Armed Forces after June 30, 1985, or 
was eligible for educational assistance allowance under 
Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 
3011(a)(1); 38 C.F.R. § 21.7040.  In this case, the evidence 
of record indicates that the veteran first entered active 
duty in May 1968, therefore, he did not qualify for Chapter 
30 educational benefits under 38 U.S.C.A. § 3011(a)(1)(A).  
Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  Assuming, the veteran was eligible for 
Chapter 34 entitlement, certain other criteria must be met.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct. 38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).  In this case, the veteran served on active duty 
during the period between October 19, 1984, and July 1, 1985, 
and continued on active duty without a break in service for 
three years after June 30, 1985.

Thus, assuming initial Chapter 34 eligibility, the veteran 
was then eligible for Chapter 30 benefits when his Chapter 34 
benefits expired pursuant to 38 U.S.C.A. § 3011(a)(1)(B(i)); 
38 C.F.R. § 21.7044(a).

The veteran was separated from active duty on December 31, 
1995.  The law provides a ten-year period of eligibility 
during which an individual may use his or her entitlement to 
educational assistance benefits; that period begins on the 
date of the veteran's last discharge from active duty.  38 
U.S.C.A. § 3031(a); see also 38 U.S.C.A. § 3033; 38 C.F.R. § 
21.7142.  For individuals whose eligibility is based on 38 
U.S.C.A. § 3011(a)(1)(B)(i), however, the ten-year period of 
eligibility is reduced by the amount of time equal to the 
time that the veteran was not serving on active duty during 
the period beginning January 1, 1977, and ending June 30, 
1985.  38 U.S.C.A. § 3031(e); 38 C.F.R. § 21.7050(b).

Pursuant to 38 U.S.C.A. § 3031(a) (e); 38 C.F.R. § 
21.7050(b), VA must reduce the 10 year period of eligibility 
for Chapter 30 benefits under 38 U.S.C.A. § 3011(a)(1)(B)(i) 
by an amount of time equal to the amount of time he or she 
was not on active duty during the period extending from 
January 1, 1977, to June 30, 1985.  In this case, the veteran 
was not on active duty between January 1, 1977 and October 
31, 1978, which equates to a total of 668 days.  

Ten years after his last discharge from active duty would 
have been January 1, 2006.  That date less 668 days equals 
the date of March 4, 2004.  Therefore, the veteran's proper 
delimiting date is March 4, 2004.

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that the 
veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  38 C.F.R. § 
21.7051(a) (2).  That is not the case here.  The evidence 
does not support nor does the veteran contend that he was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the veteran's willful misconduct.

Furthermore, the veteran contends that his two periods of 
active duty for training purposes should be subtracted from 
the 668 days by which his eligibility was reduced.  The Board 
notes that documentation of this duty is not contained in the 
claims folder, but assuming the veteran's description of this 
duty is accurate, it unfortunately would still not provide a 
means to lengthen his period of eligibility for chapter 30 
benefits.  The term "active duty" as used in Title 38, 
specifically excludes active duty for training.  See 
38 U.S.C.A. § 101(21) (West 2002).  There is no other legal 
or regulatory provision that would permit the periods of 
active duty for training to be used to determine the 
delimiting date.  Therefore, the veteran is not considered to 
have been on active duty within the meaning of the law during 
the applicable period. 

The Board acknowledges the veteran's contention that he was 
initially misinformed regarding his eligibility.  However, 
the legal criteria governing the payment of education 
benefits are clear and specific, and the Board is, 
regrettably, bound by them.  Notwithstanding VA's obligation 
to correctly inform the veteran about basic eligibility or 
ineligibility for Chapter 30 educational assistance benefits, 
the remedy for breach of such obligation could not involve 
payment of benefits where statutory requirements for such 
benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424 
(1994).

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis.


ORDER

An extension of the veteran's basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the Montgomery GI Bill, beyond the adjusted delimiting 
date of March 4, 2004, is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


